Citation Nr: 9921683	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  99-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's income is excessive for the payment of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in October 1997.  The statement of 
the case was issued in January 1999.  A substantive appeal 
was received in February 1999. 

The Board notes that in the February 1999 substantive appeal, 
the veteran appeared to raise the issue of whether there was 
clear and unmistakable error in the September 1996 rating 
action which denied entitlement to nonservice connected 
pension benefits on the basis that the veteran was not 
permanently and totally disabled.  The Board refers this 
matter to the RO for clarification as to whether the veteran 
wishes to pursue such claim and any necessary adjudication.


REMAND

The file reflects that the veteran testified at a video 
conference hearing before the undersigned acting member of 
the Board in May 1999.  Unfortunately, the tape of that 
hearing is inaudible and thus, no transcript is available.  
The veteran was notified of this fact and, in July 1999, he 
indicated that he wanted to attend another hearing before a 
member of the Board at the RO.

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a traveling 
Member of the Board of Veterans' Appeals.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By the REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
afford the veteran due process of law.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


